Case: 19-50168    Document: 00515638052        Page: 1   Date Filed: 11/13/2020




          United States Court of Appeals
               for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                  November 13, 2020
                                No. 19-50168                         Lyle W. Cayce
                                                                          Clerk

   Sebastian Domingo Bacilio-Sabastian; Raul Us Castro;
   Wilder Xitumul-Garcia; Manuel Santiago-Laines,

                                                     Petitioners—Appellants,

                                    versus

   William P. Barr, Attorney General of the United
   States; Rose Thompson, Warden of the Karnes County
   Residential Center; Budd Ratliff, Acting Assistant
   Field Office Director for the San Antonio District of
   ICE; Daniel Bible, Field Office Director for the San
   Antonio District Office of ICE; Ronald D. Vitiello,
   Deputy Director and Acting Director of ICE; Chad F.
   Wolf, Acting Secretary, U.S. Department of Homeland
   Security; The GEO Group, Incorporated,

                                                     Respondents—Appellees.


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 5:18-CV-793


   Before Higginbotham, Elrod, and Haynes, Circuit Judges.
   Haynes, Circuit Judge:
Case: 19-50168     Document: 00515638052           Page: 2   Date Filed: 11/13/2020




                                    No. 19-50168


          Petitioners Sebastian Domingo Bacilio-Sabastian, Raul Us Castro,
   Wilder Xitumul-Garcia, and Manuel Santiago-Laines appeal the dismissal of
   their petitions for habeas corpus. For the following reasons, we AFFIRM.
                             I.    Background
          Petitioners, each with his minor son, fled persecution in their home
   country of Guatemala. When they arrived in the United States, each
   Petitioner was detained by Immigrations and Customs Enforcement
   (“ICE”) and separated from his son during detention. While detained and
   separated from their sons, each received written notice that they would be
   paroled into the United States. Petitioners were neither released from
   detention nor given notice that parole had been revoked. Instead, they were
   transferred to various locations before being detained at the Karnes County
   Residential Center in Karnes City, Texas. Two had their parole notices
   confiscated.
          In August 2018, Petitioners filed their habeas petition in federal
   district court seeking habeas corpus relief, a writ of mandamus, and a
   declaratory judgment. More specifically, Petitioners claimed that their due
   process rights had been violated by failure to honor the parole notice, that
   federal statutes and regulations created a right to parole based on the parole
   notices they had received, that the parole notices should be honored under
   customary international law, and that a legitimate expectation of parole had
   been created.
          Within two weeks after the petition was filed, ICE released Petitioners
   from custody but not on parole. The government then moved for dismissal,
   arguing that the district court lacked jurisdiction because the matter was
   moot. Petitioners opposed the motion to dismiss. Petitioners argued that the
   case was not moot since, having not been released on parole and thus being
   unable to accept employment, they continued to suffer adverse


                                         2
Case: 19-50168       Document: 00515638052           Page: 3   Date Filed: 11/13/2020




                                      No. 19-50168


   consequences. They also asserted that the district court had jurisdiction to
   address whether the revocation of parole had been in accordance with the
   Administrative Procedure Act (“APA”).
            Among other things, the district court determined that Petitioners’
   release from detention rendered the habeas petition moot. The district court
   ordered that the government provide Petitioners or their attorneys with
   written notice that their parole had been terminated. Upon receipt of
   compliance, it would grant the motion to dismiss. In compliance with the
   order, the Assistant United States Attorney on this case sent a letter to
   Petitioners’ attorneys, which purported to serve as notice of termination of
   parole. The district court then dismissed the habeas petition. Petitioners
   now appeal.
                              II.    Discussion
            We review de novo a district court’s determination that a case is moot.
   Bayou Liberty Ass’n v. U.S. Army Corps of Eng’rs, 217 F.3d 393, 396 (5th Cir.
   2000).
            Mootness doctrine requires that, to show a case or controversy under
   Article III of the Constitution, “through all stages of federal judicial
   proceedings, trial and appellate[,] . . . parties must continue to have a
   personal stake in the outcome of the lawsuit.” Lewis v. Cont’l Bank Corp.,
   494 U.S. 472, 477–48 (1990) (internal quotation marks and citation omitted).
   To maintain a habeas case after release from incarceration, petitioners must
   show that they continue to suffer “collateral consequences.” See Carafas v.
   LaVallee, 391 U.S. 234, 237 (1968). In the criminal context, collateral
   consequences exist when, “[b]ecause of . . . disabilities or burdens which may
   flow from [a] petitioner’s conviction, he has a substantial stake in the
   judgment of conviction which survives the satisfaction of the sentence
   imposed on him.” Id. (cleaned up).




                                           3
Case: 19-50168        Document: 00515638052             Page: 4      Date Filed: 11/13/2020




                                         No. 19-50168


           Petitioners argue that their inability to seek work authorization—
   which they could do if released on parole—is a collateral consequence that
   should allow them to maintain their petition. We disagree for two reasons:
   First, we are not convinced that aliens who are released from ICE custody
   can maintain a habeas petition by showing collateral consequences. Second,
   even if they could demonstrate collateral consequences, they have not done
   so here because any work authorization is subject to U.S. Citizenship and
   Immigration Services (“USCIS”) discretion. Since we hold that Petitioners’
   habeas petition has become moot, we affirm. 1
           We do not think that the collateral consequences analysis used in the
   criminal context necessarily applies with the same force in the immigration
   context. When an alien is released from ICE custody pending further
   immigration proceedings, no conviction exists to disable or burden that
   petitioner. See Carafas, 391 U.S. at 237 (defining collateral consequences as
   “disabilities or burdens which may flow from [a] petitioner’s conviction”
   (cleaned up) (emphasis added)). To be sure, an alien awaiting immigration
   proceedings has fewer rights then a citizen or lawful resident: for example,
   like Petitioners here, the alien might not be able to seek work. But the
   limitation on employment is based on their undocumented status, not, like a
   criminal case, on an underlying conviction that might be attacked in a habeas
   petition. Since neither actual confinement nor an underlying conviction are
   the basis for Petitioners’ employment obstacles, it appears that maintaining
   a habeas petition is not a viable means to obtain the relief that Petitioners
   seek. Indeed, the Supreme Court has recently taken a narrow view of habeas


           1
             During argument, counsel for Petitioners argued that, even if their habeas claim
   cannot proceed, they had raised viable APA and mandamus claims on appeal. Petitioners’
   briefing focused solely on the habeas claim. Because any other claims were inadequately
   briefed, they are waived. See Adams v. Unione Mediterranea Di Sicurta, 364 F.3d 646, 653
   (5th Cir. 2004).




                                               4
Case: 19-50168       Document: 00515638052         Page: 5     Date Filed: 11/13/2020




                                    No. 19-50168


   relief in the immigration context, which supports our reluctance to extend
   habeas relief to aliens who are released from detention.          See Dep’t of
   Homeland Sec. v. Thuraissigiam, 140 S. Ct. 1959, 1963 (2020) (describing
   habeas in the immigration context as “a means to secure release from
   unlawful detention”).
            Even if habeas relief were available for collateral consequences on
   employment in an immigration context, it does not apply here. In the
   criminal context, limitations on employment have been held to be collateral
   consequences when a person’s underlying criminal conviction bars him from
   certain employment. See Carafas, 391 U.S. at 237. Not all possible impacts
   on employment prospects count, though: “nonstatutory consequences”—
   like those “dependent upon the discretionary decisions made by an employer
   or   a    sentencing   judge”—are    generally    not     actionable   collateral
   consequences. Spencer v. Kemna, 523 U.S. 1, 13 (1998) (cleaned up). Here,
   aliens on parole may apply for employment authorization, but approval of
   such authorization is subject to USCIS discretion. See 8 C.F.R. § 274a.12(c).
   Therefore, after a parolee gains the ability to seek work authorization,
   obtaining authorization remains dependent upon a USCIS determination.
   Any collateral consequence, then, is too attenuated for habeas relief.
            For these reasons, therefore, we conclude that Petitioners’ habeas
   claim is moot. Since their habeas claim is moot, and because Petitioners did
   not properly raise any other claim on appeal, we AFFIRM the judgment of
   the district court.




                                         5
Case: 19-50168          Document: 00515638052             Page: 6    Date Filed: 11/13/2020




                                           No. 19-50168


   Patrick E. Higginbotham, Circuit Judge, dissenting:
           As a result of the government’s revocation of their parole, Petitioners
   are prevented from applying for employment authorization. 1 This renders
   them unable to seek employment. Because this adverse consequence is
   specific, concrete, and flows directly as a matter of law from the challenged
   government action, 2 I would hold that Petitioners’ case is not moot. I would
   further hold that the district court is not prevented from reviewing the
   government’s revocation of parole under 8 U.S.C. §§ 1226(e) and
   1252(a)(2)(B)(ii) because its purported failure to comply with mandatory
   regulations was not a discretionary act.
           I must disagree with the majority’s view of the reach of habeas corpus.
   The Supreme Court did not speak to the scope of immigration habeas relief
   in Department of Homeland Security v. Thuraissigiam, focusing only on the
   Suspension Clause. 3 The habeas statute itself “does not limit the relief that
   may be granted to discharge of the applicant from physical custody. Its
   mandate is broad with respect to the relief that may be granted.” 4
           The majority holds that Petitioners’ inability to seek employment is a
   consequence of their undocumented status, not “an underlying conviction
   that might be attacked in a habeas petition.” But this misunderstands the
   cause of Petitioners’ inability to seek employment. It is not Petitioners’
   undocumented status itself but rather the underlying reason Petitioners
   remain undocumented—the government’s revocation of their parole.


           1
               8 C.F.R. § 274a.12(c).
           2
            Spencer v. Kemna, 523 U.S. 1, 9 (1998) (citing Carafas v. LaVallee, 391 U.S. 234,
   237 (1968)).
           3
               140 S. Ct. 1959 (2020).
           4
               Carafas, 391 U.S. at 239.



                                                6
Case: 19-50168          Document: 00515638052              Page: 7      Date Filed: 11/13/2020




                                           No. 19-50168


   Because this revocation can be challenged in a habeas petition, I conclude
   that Petitioners’ habeas action is a viable means for the relief they seek and
   find no reason to limit the collateral consequences doctrine within the
   immigration context.
           The majority concludes that because Petitioners’ work authorization
   is subject to USCIS discretion, its consequence is “too attenuated for habeas
   relief.” Yet, its impact on Petitioners’ employment prospects differs little
   from cases where the Supreme Court has found an adverse effect on
   employment to be a collateral consequence. In Carafas v. LaVallee, the Court
   found that the petitioner’s inability to engage in certain businesses was a
   collateral consequence flowing from his conviction. 5 One of those businesses
   was trafficking in alcoholic beverages. 6 Reversing the petitioner’s conviction
   only removed the prohibition, permitting the petitioner to apply for a liquor
   license, but he still needed the license to be approved before being able to
   engage in that business. Despite this attenuation, the Court found a collateral
   consequence. Likewise, in Ginsberg, the Court found it sufficient for
   collateral consequence purposes that the petitioner’s conviction “might
   result in the revocation of [his] license” required to run his luncheonette
   business because a town ordinance provided that the Commissioner of
   Buildings “may suspend or revoke any license issued, in his discretion, for []
   conviction of any crime.” 7 In both cases, the Court found a collateral
   consequence although the petitioner’s enjoyment of employment depended


           5
            Id. at 237-38; see also Fiswick v. United States, 329 U.S. 211, 222 (1946) (finding
   that a non-citizen petitioner faced collateral consequences because his conviction may
   impede his ability to become a citizen “if [he] seeks naturalization” and, if naturalized, his
   conviction might result in the loss of certain civil rights).
           6
          Carafas, 391 U.S. at 237 n.4 (citing New York Alcoholic Beverage Control Law,
   McKinney’s Consol. Laws, c. 3—B, § 126).
           7
               Ginsberg v. State of NY, 390 U.S. 629, 633 n.2 (1968) (emphasis added).




                                                 7
Case: 19-50168           Document: 00515638052              Page: 8      Date Filed: 11/13/2020




                                             No. 19-50168


   on the discretion of a third party. It follows that Petitioners’ inability to seek
   work authorization from USCIS is a collateral consequence resulting from
   the revocation of parole status, and their petition is not moot.
           There is no other jurisdictional obstacle to reaching the merits of
   Petitioners’ case. The district court found that 8 U.S.C. §§ 1226(e) and
   1252(a)(2)(B)(ii) foreclose jurisdiction to review the government’s actions. 8
   This was error. Challenges to “the extent of the Attorney General’s
   authority” are outside the scope of these jurisdiction stripping provisions. 9
   While the government has discretion to revoke Petitioners’ status, it must
   abide the regulations controlling its exercise. 10 The government’s “extent of
   that authority is not a matter of discretion.” 11 Therefore, Petitioners do not
   challenge discretionary government action, and the district court can
   properly reach the merits of their case.
           I respectfully dissent.




           8
              Section § 1226(e) provides that “[t]he Attorney General’s discretionary
   judgment regarding the [apprehension and detention of aliens] shall not be subject to
   review.” 8 U.S.C. § 1226(e). Section § 1252(a)(2)(B)(ii) provides that “no court shall have
   jurisdiction to review . . . any other decision or action of the Attorney General or the
   Secretary of Homeland Security the authority for which is specified . . . to be in the
   discretion of the Attorney General or the Secretary of Homeland Security.” 8 U.S.C.
   § 1252(a)(2)(B)(ii).
           9
             Zadvydas v. Davis, 533 U.S. 678, 688 (2001); see also Jennings v. Rodriguez, 138
   S. Ct. 830, 841 (2018).
           10
             8 C.F.R. § 212.5(e)(2)(i); see also United States ex rel. Accardi v. Shaughnessy, 347
   U.S. 260, 267 (1954), superseded in part by statute on other grounds as recognized in
   Thuraissigiam, 140 S. Ct. 1959 (“[A]s long as the regulations remain operative, the
   Attorney General denies himself the right to sidestep” those regulations.).
           11
                Zadvydas, 533 U.S. at 688.




                                                  8